The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the time
and date indicated, which may be materially different from its entry on the record.




                                         Entered pursuant to Administrative Order No. 16-02,
                                         Josiah C. Sell, Acting Clerk of Court

                                         By: __________________________
                                             /s/ Diane Haidet
                                             Deputy Clerk

   Dated: 07:57 AM August 13, 2019



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                                    :     Chapter 13 Proceedings

LeRoy N. Butler                                           :     Case No.: 17-60436

Debtor                                                    :      Judge Russ Kendig

                 ORDER FOR PAYMENT FROM DEBTOR TO TRUSTEE
                         (Amended per Modification of Plan)

   It appearing to the Court that the Debtor(s) filed a plan under Chapter 13 of the Bankruptcy Code
and that Dynele L. Schinker-Kuharich was appointed Chapter 13 Trustee to administer the case.

   It further appearing to the Court that the Debtor(s) is/are to make payments directly to the
Trustee BY MONEY ORDER OR CERTIFIED CHECK WITH DEBTOR(S) NAME AND
CHAPTER 13 CASE NUMBER LEGIBLY APPEARING ON ALL PAYMENTS.

  THEREFORE, IT IS ORDERED THAT said debtor(s) is/are to pay the sum of $1,760.00
MONTHLY and remit the same to:

                                      Dynele L. Schinker-Kuharich, Chapter 13 Trustee
                                      P O Box 616
                                      Memphis, TN 38101-0616

   A full monthly payment of $1,760.00 must be received by the 20th of each month.

   IT IS FURTHER ORDERED that if the debtor(s) should fail to make said payments in




17-60436-rk     Doc 127      FILED 08/13/19       ENTERED 08/13/19 07:57:47           Page 1 of 2
accordance with this order, the Trustee may submit an order to this Court for employer deductions.

   I hereby certify that this Order complies with Administrative Order No. 16-02.
   Signed under the pains and penalty of perjury.

                                                ###

/s/ Dynele L. Schinker-Kuharich
Dynele L Schinker-Kuharich (0069389)
Chapter 13 Trustee
A. Michelle Jackson Limas (0074750)
Staff Counsel to the Chapter 13 Trustee
200 Market Avenue North, Ste. 30
Canton, OH 44702
Telephone: 330.455.2222
Facsimile: 330.754.6133
Email: DLSK@Chapter13Canton.com



                                          Service List

LeRoy N. Butler, Debtor, via regular mail at:
204 Helen Avenue
Mansfield, OH 44903

Office of the United States Trustee, via the Court’s Electronic Case Filing System at
[RegisteredEmailAddress]@usdoj.gov

Office of the Chapter 13 Trustee, via the Court’s Electronic Case Filing System at
dlsk@Chapter13Canton.com

Rebecca K. Hockenberry, Counsel for Debtor, via the Court’s Electronic Case Filing System at
rebecca@hockenberrylaw.com




17-60436-rk     Doc 127     FILED 08/13/19       ENTERED 08/13/19 07:57:47              Page 2 of 2
